COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Lorie A. Pfeil and Pfeil Fitness, Inc.

Appellate case number:      01-15-00433-CV

Trial court case number:    791725

Trial court:                County Civil Court at Law No. 3 of Harris County

        Relators, Lorie A. Pfeil and Pfeil Fitness, Inc., have filed a petition for a writ of
mandamus and a motion to stay post-judgment discovery. The motion to stay post-
judgment discovery is granted. Relators’ deadlines to respond to real party in interest
Carlyle/FR Houston Investors, L.P.’s First Requests for Production in Aid of Judgment to
Lorie A. Pfeil, Post-Judgment Interrogatories to Lorie A. Pfiel, First Requests for
Production in Aid of Judgment to Defendant Pfeil Fitness, Inc., and Post-Judgment
Interrogatories to Pfeil Fitness, Inc.; and the trial court’s April 29, 2015 order granting
real party in interest’s motion to compel and for sanctions, requiring Lorie A. Pfeil to
appear for deposition by May 13, 2015, are stayed. The stay is effective until disposition
of relators’ petition for writ of mandamus or further order of this Court. See TEX. R. APP.
P. 52.10(b).

       The Court further requests a response to the petition from the real party in interest,
Carlyle/FR Houston Investors, L.P. The response, if any, is due no later than May 26,
2015.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                        Acting individually

Date: May 12, 2015